ORDER OF THE SUPREME COURT OF TEXAS
Be it remembered that relators’ motion for leave to file petition for writ of prohibition and petition for writ of prohibition came on for consideration by the Supreme Court of Texas on the ninth day of March, 1989, and it is the opinion of the court that relators are entitled by law to relief. This court has jurisdiction over this prohibition proceeding both to enforce its order and opinion in No. C-6577, Doctors Hospital Facilities d/b/a Doctors Hospital et al. v. Fifth Court of Appeals et al., 750 S.W.2d 177 (Tex.1988), and to protect its jurisdiction over No. C-6535, Lisa Beth Rose et al. v. Doctors Hospital Facilities et al., in which this court granted the Roses’ application for writ of error and retained jurisdiction. A majority of the court finds that the opinion on rehearing and orders connected with the court of appeals’ granting of Doctors Hospital Facilities, et al.’s motion for rehearing conflicts with this court’s opinion in No. C-6577 and interferes with this court’s jurisdiction in No. C-6535, and that pursuant to Tex.R.App.P. 121(c), relators may be unduly prejudiced by delay and conflicting appellate time deadlines if relief is not immediately granted.
It is therefore ordered that:
1. Leave to file is granted.
2. Relators are granted leave to supplement and amend their application for writ of error in No. C-6535, to submit new points and to rebrief pending points addressing the new opinion, judgment, and orders related thereto by the court of appeals.
3. Relators need not file a motion for rehearing in the court of appeals to preserve the right to assert error related to the new opinion, judgment, and orders of the court of appeals.
4. The time for filing any conditional or successive applications under Tex.R. App.P. 130(c) by any real parties in interest (respondents in No. C-6535), shall be computed as ten additional days from the date relators file an amended or supplemented application; provided that if rela-tors fail to timely file an amended or supplemented application, the real parties in interest shall have forty days from the date of this order to file their applications.
*675. Real parties in interest need not file any motion for rehearing in the court of appeals to preserve the right to assert error related to the new opinion, judgment and orders of the court of appeals.
6. The court of appeals shall not accept or rule on any further motions for rehearing by any parties in this case.
7. The court of appeals shall not issue any mandate in this case pending further order of this court.
8. Real parties in interest, pursuant to Tex.R.App.P. 136(a), shall have fifteen days after relators file any amended or supplemented application to file their replies; provided that if relators fail to timely file an amended or supplemented application, the real parties in interest shall have forty-five days from the date of this order to file replies.
9. The court of appeals shall forward the whole record in this case, to be docketed under No. C-6535.
10. Any successive application, motion, or other request for relief which would otherwise have been filed in the court of appeals shall be filed directly in this court under Docket No. C-6535. The prohibition is granted, but writ will
be issued only if necessary.